Citation Nr: 0804308	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  05-06 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an rating in excess of 20 percent for 
degenerative changes of the spine at L5-S1 (low back 
disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel

INTRODUCTION

The veteran served on active duty from May 1996 to August 
1996, and from June 1999 to June 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision in August 2003.

A hearing at the RO before the undersigned was conducted in 
June 2006. 

The Board remanded the claim in December 2006 for further 
development and consideration.  In November 2007, the veteran 
submitted additional evidence, and waived RO consideration of 
that evidence.  


FINDINGS OF FACT

Range of motion testing has shown the veteran to have 
moderate limitation of motion in her lumbosacral spine, with 
forward flexion between 35 and 45 degrees; and the evidence 
fails to show neurological manifestations of the veteran's 
low back disability.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
low back disability have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002 & Supp 2007); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (2003), Diagnostic Codes 
5237, 5242, 5243 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with complete notice in March 
2007, subsequent to the initial adjudication.  While the 
notice was not provided prior to the initial adjudication, 
the claimant has had the opportunity to submit additional 
argument and evidence, and to meaningfully participate in the 
adjudication process.  The claim was subsequently 
readjudicated in a July 2007 supplemental statement of the 
case, following the provision of notice.  The veteran has not 
alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  Additionally, the 
notice advised the veteran regarding disability ratings and 
effective dates.

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Analysis

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

Consideration must be given to the veteran's possible 
entitlement to "staged" ratings to compensate her for times 
since filing the claim when this disability may have been 
more severe than at other times during the course of her 
appeal.

During the course of this appeal, the criteria for evaluating 
back disabilities changed several times.  The first change 
occurred in September 2002, and the second in September 2003.  
In this decision, the criteria in effect prior to September 
2002; the criteria in effect between September 2002 and 
September 2003; and the criteria effective from September 
2003, have all been considered.

A.  Orthopedic Considerations

The Rating Schedule provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5010.  The veteran's disability 
is currently rated at 20 percent based on the criteria in 
effect under Diagnostic Code 5292 at the time she filed her 
claim.  Slight limitation of the motion of the lumbar spine 
was assigned a 10 percent disability rating.  A 20 percent 
evaluation was assigned for moderate limitation of motion, 
and a 40 percent evaluation was assigned for severe 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5292.  Severe limitation of motion has not been shown.  VA 
examination in August 2003 reported that the lumbar spine had 
35 degrees flexion, 10 degrees extension, 15 degrees lateral 
bending bilaterally, and 15 degrees rotation bilaterally.  VA 
examination in November 2004 reported that the lumbar spine 
had 45 degrees flexion, 20 degrees extension, 15 degrees 
lateral bending bilaterally, and 10 degrees rotation 
bilaterally.  VA examination in May 2007 reported that the 
lumbar spine had 35 degrees flexion, 50 degrees extension, 15 
degrees lateral bending bilaterally, and 10 degrees rotation 
bilaterally.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5295, a 20 percent 
rating is assigned for a lumbosacral strain with muscle spasm 
on extreme forward bending, loss of spine motion, unilateral, 
in standing position; while a 40 percent rating was assigned 
for a severe lumbosacral strain with listing of whole spine 
to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or for some of the above with 
abnormal mobility on forced motion.  The evidence of record 
does not show that the veteran's whole spine lists to the 
opposite side, and there is no mention of a positive 
Goldthwaite's sign in the veteran's medical records.  
Accordingly, the evidence fails to show that the veteran has 
a severe strain of the lumbar spine.  

As of September 2003, disabilities of the spine began to be 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine.

Under the new criteria, a 10 percent rating is assigned when 
forward flexion of the thoracolumbar spine is greater than 60 
degrees, but not greater than 85 degrees; or when the 
combined range of motion of the thoracolumbar spine is 
greater than 120 degrees, but not greater than 235 degrees, 
or when there is muscle spasm, guarding, or localized 
tenderness that does not result in an abnormal gait or 
abnormal spinal contour; or when there is a vertebral body 
fracture with loss of 50 percent or more of the height.  See 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine.  A 20 percent rating is assigned when 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees; or when the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees, or when there is muscle spasm, or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 40 percent rating is assigned when 
forward flexion of the thoracolumbar spine is 30 degrees or 
less.  As such, the veteran is entitled to the current 20 
percent rating under the new criteria, but no higher, since 
she has displayed forward flexion from 35 to 45 degrees 
during VA examinations.

A higher disability evaluation is not warranted on the basis 
of functional loss due to pain or due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 
8 Vet. App. 202 (1995).  At the August 2003 examination, the 
veteran was noted to have incoordination without weakness or 
fatigueability; and while functional loss due to subjective 
complaint of pain was present, no assessment could be given 
about the additional degree of functional loss.  At the 
November 2004 examination, the veteran was noted to have 
incoordination without weakness or fatigueability; and 
functional loss due to subjective complaint of pain was 
absent.  At the May 2007 examination, the veteran was noted 
to have incoordination without weakness or fatigueability, 
and no additional limitation of motion due to pain, fatigue 
or weakness due to repetitive movement was shown.  As such, 
additional disability based on functional loss has not been 
shown.

The revised regulations also mandate that consideration be 
given to any associated objective neurologic abnormalities 
(in addition to orthopedic manifestations), including, but 
not limited to, bowel or bladder impairment, separately, 
under an appropriate diagnostic code.  The veteran has 
complained of radiculopathy, however, there is no evidence of 
any neurological manifestations of the veteran's low back 
disability.  At the August 2003 examination, both lower 
extremities were negative for neurological deficiency, and 
straight leg raising test was negative bilaterally.  At 
November 2004 examination, both lower extremities were 
negative for neurological deficiency, there was no muscle 
atrophy, and muscle tone was good.  Sensation to pinprick and 
light touch was normal.  Straight leg raising elicited back 
pain, and Lasegue test was normal.  At the May 2007 
examination, there was no muscle spasm or atrophy.  Reflexes 
were equal.  Straight leg raising elicited back pain, and 
Lasegue test was normal.

VA and private treatment records have also been reviewed, but 
similar to the VA examination reports, they too fail to show 
evidence of a compensable neurological disability as a result 
of the veteran's back condition.

As such, an additional rating is not available for 
neurological manifestations of a back disability.

B.  Intervertebral Disc Syndrome (IVDS)

The ratings for intervertebral disc syndrome have also 
changed several times during the course of this appeal.

Under the regulations in effect prior to September 2002, a 20 
percent rating was assigned for moderate impairment, with 
recurrent attacks, while 40 percent rating was assigned for 
severe IVDS, with recurring attacks with intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293.

Currently, IVDS is rated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 depending on the number of incapacitating episodes 
a person has in the past 12 months.  An incapacitating 
episode is a period of acute signs and symptoms due to IVDS 
that requires bed rest prescribed by a physician and 
treatment by a physician.  A 10 percent rating is assigned 
for incapacitating episodes with a total duration of at least 
one week but less than two weeks in the past 12 month period; 
while a 20 percent rating is assigned for incapacitating 
episodes with a total duration of between two and four weeks 
in a 12 month period.

The September 2003 changes to the evaluation of spine 
disabilities did not include any changes to the formula for 
evaluating IVDS that had become effective in September 2002.  
The exception to this is that intervertebral disc syndrome is 
now evaluated under Diagnostic Code 5243, rather than 5293.

There is no medical evidence to suggest that the disc disease 
warrants a rating in excess of 20 percent under either the 
old or revised rating criteria.

With regard to the old rating criteria, the evidence fails to 
show severe IVDS, with recurring attacks with intermittent 
relief.  

With regard to the revised criteria, the veteran's treatment 
records are devoid of any prescription of bed rest to treat 
her back condition.  For example, at her examination in May 
2007, there was no history of excruciating back pain during 
the last year, and no impairment of daily occupational 
activities due to her low back disability.  Treatment records 
have also failed to show that bed rest has been prescribed.  
As such, the criteria for an increased rating have not been 
met.

Accordingly, a higher rating is not available for IVDS under 
either the old or revised rating criteria.

As the 20 rating represented the greatest degree of 
impairment shown from the effective date of the grant of 
service connection to the present, there is no basis for 
staged rating.  The preponderance of the evidence is against 
the claim; there is no doubt to be resolved; and an increased 
rating is not warranted. 


ORDER

Entitlement to a rating in excess of 20 percent for low back 
disability is denied.






______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


